PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/732,086
Filing Date: 31 Dec 2019
Appellant(s): LendingClub Corporation



__________________
Sanjeev Bajwa (Reg. No.: 72,419)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 23rd, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Appellant’s arguments concerning the 35 U.S.C. 101 rejections of claims 1-13 have been fully considered, but are not persuasive for the reasons provided below:
On pages 6-12 of the filed Appeal Brief, Appellant argues that the claims present statutory subject matter. In addressing the Organizing Methods of Human Activity argument, Appellant argues, “not only does generating a user interface on a computing device in the manner recited in Claim 1 not fall into the subcategory “managing personal behavior or relationships”, it does not fall into any of these subcategories.” Appellant argues beginning on page 7 that the limitations of independent claim 1 include “(A) limitations relating to how the timings of goals and tasks are determined”. Examiner respectfully disagrees and asserts that the “receiving, from a user, user input that indicates one or more goals” and the “obtaining, information from one or more sources other than the user” are listed in MPEP 2106.05(a) as examples of “well-understood, routine, and conventional computer activity” in the form of “receiving and/or transmitting data over a network”. The described “at an automated service associated with the application” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). The following determination steps are directed to the abstract idea of Organizing Human Activity specifically managing relationships and interactions by determining a plan for a user to achieve the one or more goals. The determination of a plan including the determination of tasks associated with specific timing is analogous to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The determined plan established rules or instructions for users to follow to achieve their goals. Therefore, the limitations are directed to Certain Methods of Organizing Human Activity subcategory “managing personal behavior or relationships”. 
On page 8 of the filed Appeal Brief, Appellant argues that the limitations of independent claim 1 include “(B) limitations relating to how a timeline based on those goals, tasks, and timings is displayed.” Examiner respectfully asserts that the following limitations regarding timeline display would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Additionally, the limitations listed are directed to generating an event timeline which is associated with the various tasks that are required to be performed in a specific chronological order. The presented timeline including the tasks associated with specific timing is analogous to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The presented timeline of the determined plan established rules or instructions for users to follow to achieve their goals. Therefore, the limitations are directed to Certain Methods of Organizing Human Activity subcategory “managing personal behavior or relationships”.
Continuing on page 8 of the filed Appeal Brief, Appellant argues that the limitations of independent claim 1 include “(C) limitations relating to how that timeline display is automatically updated”. Examiner respectfully disagrees and asserts the listed limitations do not recite the intended automatic updating of the timeline display. The “periodically obtaining new information from the one or more sources” is listed in MPEP 2106.05(a) as examples of “well-understood, routine, and conventional computer activity” in the form of “receiving and/or transmitting data over a network”. The described “at an automated service associated with the application” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). The following determination steps are directed to the abstract idea of Organizing Human Activity specifically managing relationships and interactions by determining whether the user has performed a particular task in compliance with the timing associated with the task and generating a corresponding event timeline in a manner that visually indicates whether the user has performed the particular task in compliance with the timing associated with the task. The determination of the completion of a task in compliance with the timing associated with that task is analogous to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The determined task completion established rules or instructions for users to comply with task timing and follow to achieve their goals. Therefore, the claims are directed to Organizing Human Activity specifically managing personal behavior or relationships or interactions between people. Appellant’s arguments are not persuasive. 
Regarding the claims being directed to the abstract idea of Mental Process, Appellant states on pages 9-10 of the provided remarks that “the issue is whether the claim as a whole is directed to a concept that is performed in the human mind.” Examiner respectfully disagrees and asserts that per the 2019 PEG, examination of the claim as a whole begins in Prong 2 analysis, “under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” (2019 PEG). Continuing on page 10 of the provided remarks, Appellant argues that independent claim limitations cannot practically be performed in the human mind. Examiner asserts that the steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining a plan for a user to achieve their goals by further determining tasks to complete their goals and timing associated with the tasks to complete their goals, which is a function of the human mind in the form of evaluation and judgement. Additionally, this determination of a plan for a user to achieve their goals could be performed utilizing a pen & paper. Per the 2019 PEG, “Claims can recite a mental process even if they are claimed as being performed on a computer.” Therefore, the claims genera recitation of “display on computer screen” as argued by Appellant is not persuasive. The Appellant’s claimed limitations are determining a plan for a user to achieve their goals, which is directed towards the abstract idea of Mental Process. 
On pages 10-12 of the filed Appeal Brief, Appellant argues regarding cited limitations that “the invention recited in Claim 1 is a practical application that cannot be reasonably characterized as an abstract idea (as explained above, the invention is neither a “certain method of human activity” nor a “mental process”), it is not meaningful to attempt to identify limitations that are “additional elements” relative to an identified abstract idea.” Appellant continues on to classify claim limitations as additional elements arguing on page 11 that the cited elements “are directed to a very specific technique for generating a particular novel and useful user-interface on a computing device, and how to periodically update that display.” Examiner respectfully disagrees and asserts that the listed limitations do not each qualify as “additional elements”. Examiner has stated above that the cited limitations, “generating, an event timeline that includes a plurality of chronologically ordered entries; wherein the plurality of entries includes an entry for each of the one or more tasks and an entry for each of the one or more goals; wherein the plurality of chronologically ordered entries are ordered based on the timings determined for the respective task or goal that corresponds to the entry; based on the new information, determining whether the user has performed a particular task of the one or more tasks in compliance with the timing associated with the task; and generating, the event timeline in a manner that visually indicates whether the user has performed the particular task in compliance with the timing associated with the task” are directed to the abstract ideas, specifically Organizing Human Activity managing interactions. In addition, the “periodically obtaining new information from the one or more sources” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Regarding the “novel and useful user-interface on a computing device”, Examiner asserts that these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Appellant’s specification in Paragraphs 0085-0095 and Figure 4. Appellant’s claimed additional elements are mere instructions to implement the abstract idea on a general-purpose computer and generally link of the use of an abstract idea to a particular technological environment. Therefore, the 35 USC 101 rejection has been maintained. Appellant’s arguments are not persuasive. 

Appellant’s arguments concerning the 35 U.S.C. 103 rejections of claims 1-13 have been fully considered, but are not persuasive for the reasons provided below:
On pages 12-28 of the filed Appeal Brief, Appellant argues that the present claims overcome the cited prior art of record. Beginning with Claim 1, Appellant focuses their argument on the primary reference White to assert, (1) How White Determines the Timing of Goals; (2) What White’s Timeline Shows; and (3) How White Determines Tasks are Accomplished. On pages 13-15 of the filed Appeal Brief, Appellant argues the first point above regarding How White Determines the Timing of Goals. Independent claim 1 recites the following, “determining, at an automated service, a plan for the user to achieve the one or more goals; where determining the plan includes: determining one or more tasks for the user to perform to achieve the one or more goals; determining a timing for each of the one or more tasks; determining a timing for achieving each of the one or more goals if the user performs the one or more tasks at times indicated by the respective timings determined for the one or more tasks.” Examiner asserts that while the claim limitations disclose both “goals” and “tasks”, the “determining one or more tasks for the user to perform to achieve the one or more goals” limitation under broadest reasonable interpretation could dictate that only one task is required to achieve the user’s goal which would render “tasks” and “goals” interchangeable. The determination of the plan for the user to achieve the one or more goals involves, “determining a timing for achieving each of the one or more goals if the user performs the one or more tasks at times indicated by the respective timings determined for the one or more tasks.” While this “determination of timing for achieving the one or more goals” recites “if the user performs the one or more tasks at times indicated by the respective timings determined for the one or more tasks”, the high-level of generality within the claim limitation does not require the “timings determined for the one or more tasks” to equate to the “timing for achieving each of the one or more goals.” 
Regarding Appellant’s arguments against the first point listed above, on page 14 recite, “White does not indicate that the timing of goals is based on the timing of tasks determined to be necessary for achieving the goals. In contrast, Claim 1 explicitly requires the timings of goals to be automatically determined based on the timing of tasks for achieving the goals.” Examiner respectfully disagrees and asserts, as stated above, that Claim 1 does not “explicitly require the timing of goals to be automatically determined based on the timing of tasks for achieving the goals.” The term “automatically” is not present within the current claim recitations. As stated above, the high-level of generality regarding the “determination of timing of goals” the claim language does not require the “timings determined for the one or more tasks” to equate to the “timing for achieving each of the one or more goals.” Additionally, White indicates the timing of goals is based on the timing of tasks per Col 3 lines 50-55 which discloses the system’s ability to automatically calculate and determine the financial requirements to achieve each of the goals and structuring financial plans for each goal. Examiner asserts that financial requirements to achieve each of the goals are the “one or more tasks” established to meet a user’s financial goals. Additionally, White discloses per Col 6 lines 26-30 the development of an Action List as a result of the goal setting process. Examiner asserts that both “financial requirements” and “action list items” are examples of tasks to accomplish user goals. Per Figure 38 and related text, the top action item list contains dates for each action item. Additionally, cited Figure 46 discloses per each item on the timeline, the icon edits including financial requirements to accomplish each goal. The following references are support that White does indicate that the timing of goals is based on the timing of tasks determined to be necessary for achieving the goals. Appellant’s arguments are not persuasive.
Regarding (2) What White’s Timeline Shows, Appellant argues on page 16 of the filed Appeal Brief, “White’s timeline display displays only goals.” Specifically, Appellant argues, “to the extent that White’s user interface displays any tasks, those tasks are illustrated elsewhere and are not ordered based on the timings determined for the respective task or goal that corresponds to the entry.” Examiner respectfully disagrees and asserts as stated above, while the claim limitations disclose both “goals” and “tasks”, the “determining one or more tasks for the user to perform to achieve the one or more goals” limitation under broadest reasonable interpretation could dictate that only one task is required to achieve the user’s goal which would render “tasks” and “goals” interchangeable. Additionally, the timeline of White displays in Figures 46 and 47 and related text the generation of a Goals Timeline with icons (item 202 and 204) displayed representing the corresponding tasks to complete each goal. These icons are described per Col 6 lines 45-48 of White as allowing the user to select and rearrange the timing of goals through the use of icons. Displayed in Figure 46, when selecting the icon the user is presented with a panel showing “Adjust this goal: Edit full goal details” which discloses as listed above the financial requirements to achieve each of the goals as well as the corresponding date setting. The following references are support that White does display both tasks and goals. Appellant’s arguments are not persuasive.
Regarding (3) How White Determines Tasks are Accomplished, Appellant argues on page 16 of the filed Appeal Brief, “White makes clear that the data from these institutions are used to initially determine whether the user can achieve the specified financial goals, not to determine whether tasks to accomplish those goals have been performed.” Examiner respectfully disagrees and asserts an ongoing determination per Col 5 lines 30-37 of White occurs using the system contains a “Connect to You Bank Accounts” function which allows the system to access information from the users checking and savings accounts periodically with user authorization. This periodic accessing of information is utilized per Col 6 lines 26-30 as the cash flow analysis performed to develop the Action List. Therefore, White discloses periodically polling sources of financial information to determine the status of financial requirements and action items. Appellant continues on page 19 to argue regarding secondary reference Fellowes, “nowhere in Fellowes is there a description of providing progress information in terms of whether a user completed specific tasks associated with a goal.” Examiner respectfully disagrees and asserts per cited Paragraph 0057 the goal tracking engine providing the status of user goals. As asserted above, while the claim limitations disclose both “goals” and “tasks”, the “determining one or more tasks for the user to perform to achieve the one or more goals” limitation under broadest reasonable interpretation could dictate that only one task is required to achieve the user’s goal which would render “tasks” and “goals” interchangeable. Therefore, Fellowes in addition to White discloses the determination of task accomplishment. Appellant’s arguments are not persuasive. 
Regarding claim 2, Appellant argues on page 19 of the filed Appeal Brief, “the goal tracking engine in Fellowes only provides the status of user goals to one or more interfaces and does not provide information on whether a particular task has been performed, much less providing a visual indication that the particular task has been performed in compliance with the timing associated with the task”. Examiner respectfully disagrees and asserts that the rejection dated 12/21/21 cites White in view of Fellowes to disclose the claim limitations. Examiner specifically cites White Col 6 lines 21-30 for reference to Action List presenting actions as completed based on the cash flow analysis performed by the system. This marking actions as completed provides a “visual indication that the particular task has been performed in compliance with the timing associated with the task. Additionally, Fellowes discloses per cited Paragraph 0057 the presentation of goal status information to the user and additionally the triggering of a messaging engine when goal success is in jeopardy. Therefore, Fellowes in addition to White discloses the visual indication that a task has been performed in compliance with the timing associated with the task. Appellant’s arguments are not persuasive.
Regarding claim 3, on page 20 of the filed Appeal Brief, Appellant argues, “White relies on the user to modify their goals and/or financial sources in order to accommodate the desired goal. However, the limitation in Claim 3 relies on the automated service to determine a revised plan for achieving the one or more goals, not prompting the user to make the modification, as described in White.” Examiner respectfully disagrees and asserts that the while White discloses in cited Col 4 lines 3-7 the system’s ability to prompt the user to modify the desired goals, it also discloses in Col 6 lines 34-39 that systems ability to reflect changes made to the Goals Screen throughout the system as seen in Figure 44. Continuing on page 20, Appellant argues “White does not describe the generating an event timeline that includes particular tasks, nor does White describe visually indicating whether the user has performed the particular tasks in the event timeline based on the revised plan.” Examiner respectfully disagrees and asserts, as stated above, while the claim limitations disclose both “goals” and “tasks”, the “determining one or more tasks for the user to perform to achieve the one or more goals” limitation under broadest reasonable interpretation could dictate that only one task is required to achieve the user’s goal which would render “tasks” and “goals” interchangeable. Additionally, the timeline of White displays in Figures 46 and 47 and related text the generation of a Goals Timeline with icons (item 202 and 204) displayed representing the corresponding tasks to complete each goal. These icons are described per Col 6 lines 45-48 of White as allowing the user to select and rearrange the timing of goals through the use of icons. Displayed in Figure 46, when selecting the icon the user is presented with a panel showing “Adjust this goal: Edit full goal details” which discloses as listed above the financial requirements to achieve each of the goals as well as the corresponding date setting. The following references are support that White does display both tasks and goals. Continuing on page 20, Appellant argues regarding secondary reference Fellowes, “the goal tracking engine in Fellowes does not describe tracking whether the user has not performed specific tasks.” Examiner respectfully disagrees and asserts per cited Paragraph 0078, “additional information that is used to update a goal instance, its parameters and/or defined actions to be performed for completion may include the non-performance of a defined action and/or the partial performance of a defined action.”  These actions referenced in Fellowes are analogous to the action list of White and the described tasks of the claim. Per paragraph 0078 of Fellowes, “if a defined action includes diverting a given amount during a given pay period into a college savings account, and a user fails to do so, the associated goal may be updated to reflect what the user needs to do to cure this deficiency.” Therefore, Fellowes as well as White discloses the systems’ ability to perform revisions or updates to the revised plan. Appellant’s arguments are not persuasive.
Regarding claim 6, on page 21 of the filed Appeal Brief Appellant argues, “the time frames in White are not determined by a “particular degree of sacrifice” as set forth in Claim 6.” Examiner respectfully disagrees and asserts that the present claim language does not specify what a “particular degree of sacrifice” entails. The claim simply recites, “determining the plan includes determining the one or more tasks, and timings of the one or more tasks, based on the particular degree of sacrifice.” This determination by the user of a “degree of sacrifice” under broadest reasonable interpretation can encompass a variety of factors. Appellant continues on page 22 of the filed Appeal Brief to argue, “the “degree of sacrifice” is used to determine how aggressively tasks associated with a particular goal are to be timed … There is not exact one-to-one correlation between the degree of sacrifice and the overall timings of a goal.” Examiner respectfully disagrees and asserts per paragraph 0034 of the provided specification, “As a general rule, the more difficult the tasks, the less time it will take to achieve the specified goal.” Therefore, per Appellant’s specification there is a correlation between time and the degree of sacrifice. Based on this assumption, the time frame setting of White cited in Col 3 lines 29-32 could incorporate a degree of sacrifice determination by the user when setting the timeframe. Appellant’s arguments are not persuasive.
Regarding claim 7, on page 22 of the filed Appeal Brief, Appellant argues “Fellowes does not describe the displaying or reflecting the incentives within the event timeline.” Examiner respectfully disagrees and looks to the provided specification for reference to Figure 3F which displays the reward within the interface of the timeline. Based on this figure, the reward is not a step within the timeline itself, but simply displayed on the same interface display as the timeline. Additionally, Fellowes discloses per cited Paragraph 0074, the ability of the application to determine incremental targets (e.g., monthly savings targets) and/or other actions required to meet the goal based on the future value of the goal, the interest to be earned on savings, and/or other factors. These incremental targets are analogous to the reward displayed in Figure 3F. Therefore, Fellowes discloses the reflection of incentives within the event timeline as analogous to Figure 3F and the present claim. Appellant’s arguments are not persuasive. 
Regarding claim 8, on pages 23-24 of the filed Appeal Brief, Appellant argues regarding secondary reference Fellowes, “Fellowes describes incorporating incentives and providing the details of the incentives to other components of system 101 using internal façade or interface. That is not the same thing as “presenting the user with an offer is performed by adding, to the event timeline, a future-reward entry that identifies the one or more conditions and the reward”, as recited in Claim 8.” Examiner respectfully disagrees and asserts that while cited paragraph 0108 recites, “all of the information regarding numerous incentive providers may be accessed through an internal façade or interface, which provides incentive information to other components of the system”; the system described in Figure 1 incorporates various elements not acknowledged by Appellant. System 101, per paragraph 0057 of Fellowes includes the goal tracking engine which retrieves goal and incentive information from database as well as a behavioral modeling engine to predict goal performance. Continued in paragraph 0058 of Fellowes, the behavioral modeling engine monitors user goal behavior and predicts the likelihood of goal completion using statistical models of user behavior. These goal performance models developed by the behavioral model engine of system 101, per cited paragraph 0108, are “provided the details of incentives”. This is analogous to the claimed “presenting the user with an offer is performed by adding, to the event timeline, a future-reward entry that identifies the one or more conditions and the reward”, as recited in Claim 8. 
Appellant continues to argue, regarding claim 8, on page 23 of the filed Appeal Brief, “Fellowes describes filtering suggestions based on the user and/or goal and presenting the filtered suggestions in a user interface during the goal creation process. The goal creation process is not the same as presenting the event timeline that contains already created goals and tasks.” Examiner respectfully disagrees and asserts that the claim limitations recites, “adding, to the event timeline, a future-reward entry”. The process described in cited paragraph 0109 is analogous to the claimed addition of a “future-reward” as stated by Claim 8. Appellant’s arguments are not persuasive. 
Regarding claim 9, Appellant argues on page 24 of the filed Appeal Brief, “Fellowes makes no mention of a “control which, when activated, initiates a process for obtaining the reward” and making the control “inoperable until the user has performed the tasks for satisfying the one or more conditions” as set form in Claim 9.” Examiner respectfully disagrees and asserts that per cited Paragraph 0057 of Fellowes, the calling of the incentive engine to award incentives is only conducted once an incentive milestone is reached based on assessing user progress towards goals based on the current state of the user’s financial assets, liabilities, and/or other information. Examiner asserts that this functionality of the system to only award incentives upon reaching an incentive milestone is analogous the “control which, when activated, initiates a process for obtaining the reward” and making the control “inoperable until the user has performed the tasks for satisfying the one or more conditions” as set forth in Claim 9. Additionally, as cited by Examiner in paragraph 0071 of Fellowes, the user selects from a list of potential incentives (and/or milestones) that he/she will work towards. The user selection of a milestone or incentive is analogous to the “activation” of the reward process, as seen in paragraph 0058 of the provided specification, “Activation of the control of a reward entry indicates that the user intends to achieve the reward.” Therefore, Fellowes discloses the reward-achieved entry inclusion of a control as claimed. Appellant’s arguments are not persuasive. 
Regarding claim 10, on pages 24-25 of the filed Appeal Brief, Appellant argues regarding the “criteria” claimed, “Fellowes describes associating particular incentives with goals such that when a user completes a goal, the user may be eligible for the incentive. However, Claim 10, which directly depends on Claim 7, refers to conditions associated with tasks (not the overall goal) when determining whether a user has satisfied criteria related to a task in order to be presented with the offer.” Examiner respectfully disagrees and asserts that though the claim depends from Claim 7, in neither claim is the presentation of a reward or offer based on the completion of tasks. Claim 10 recites, “the automated service caused the offer to be presented to the user responsive to determining that, based on the information from the one or more sources, the user satisfies the criteria.” The “criteria” claimed is not specifically tied to the completion of tasks but provided by a third-party as “automated service criteria”. Therefore, Examiner asserts that the cited Paragraph 0108 of Fellowes disclosure of terms and conditions, dollar value, and relevant goals associated with each incentive are analogous to the claimed criteria of Claim 10. Additionally, per cited paragraph 0056 of Fellowes, “incentive engine 107d may award incentives upon completion of a goal and/or goal milestones.” Examiner asserts that the “goal milestones” referenced by Fellowes are analogous to the argued “tasks”. Therefore, the cited prior art discloses the claimed limitations. Appellant’s arguments are not persuasive. 
Regarding claim 11, on pages 25-26 of the filed Appeal Brief, Appellant argues specifically on page 26, “neither reference explicitly describes displaying a future portion of the chart that reflects predicted “future values of the metric”, as recited in Claim 11.” Examiner respectfully disagrees and asserts that the cited forecasting of goal achievement by the behavioral modeling engine and the corresponding Figure 4 are analogous to the predicted “future values of the metric” as claimed. Referencing paragraph 0026 of the provided specification, “the future values of the metric may be projections based on the assumption that the user performs the tasks indicated in the task entries on the event timeline that are scheduled to occur in the future.” The projections described above are analogous to the forecasted goal achievement of Fellowes. Tertiary reference Hubbard was cited to specifically disclose a metric timeline display separated into portions. As displayed in Figure 1B, the graphical user interface displays phases, metrics, and/or events for one or more monitored processes in a time-synchronized manner. Specifically, Hubbard discloses in item 108 of Figure 1B metric line plots. These line plots are analogous to the charts claimed in Claim 11. Therefore, the combination of the forecasted goal achievement of Fellowes and the display of phases of a metric line plot disclosed in Hubbard disclose the claim limitations. Appellant’s arguments are not persuasive.
Regarding claim 12, on pages 26-27 of the filed Appeal Brief, Appellant argues, “Hubbard does not show moving the metric-timeline in sync with the user scrolling a different timeline (the event timeline).” Examiner respectfully disagrees and asserts as cited per paragraph 0016 of Hubbard, the GUI displaying visual representations of metrics and events adjacent to each other in a time-synchronized manner relative to the timeline.” Therefore, Hubbard contains the synchronicity of various timelines. The cited Figure 1B discloses per Paragraph 0022, “multiple metric line plots may be displayed in the same graph area to represent different types of metrics”. Therefore, the claimed time-synchronized visual display of Figure 1B discloses the synchronicity across multiple timelines as claimed. Additionally, per paragraph 0021 of Hubbard, “the user can select and drag a scroll bar 122 or click and drag the graph area 102 to scroll forwards or backwards in time with reference to the timeline.” This scrolling ability of Figure 1B, in addition to the previously cited paragraphs above disclose the limitations of Claim 11. Appellant’s arguments are not persuasive.
Regarding claim 13, on pages 27-28 of the filed Appeal Brief, Appellant argues regarding cited prior art Kim (U.S 2016/0247222 A1), “the “certain information received from the one or more sources,” as recited in Claim 13, refers to information that “conveys a current state of the user relative to the one or more goals,” as recited in Claim 1, which Claim 13 directly depends on. Information about the current state of the user refers to information such as a user’s checking account balance or other financial information. This information is different from the certain requirements/properties associated with a particular goal as described in Kim.” Examiner respectfully disagrees and asserts that while the argument by Appellant includes references regarding the claim limitations of Claim 13, the claim itself simply recites, “certain information received from the one or more sources.” Under broadest reasonable interpretation, the term “certain information” can be interpreted as various forms of information. Regarding the cited prior art, while Appellant argues that Kim is directed to an example goal of saving for college, the claim limitation simply recites, “one or more goals”. Examiner asserts that the claim does not limit the type of goals applied to the formulated plan. Additionally, regarding the “certain information” about the current state of the user, Examiner asserts per cited Paragraph 0025-26, Kim discloses the personal and financial information of the user being receiving from financial institutions where the user has accounts, for example the balance of a savings and/or checking account may be received from the user's bank, the balance of a credit card may be received from a financial institution that issued the credit card, or a balance of a mortgage loan may be received from a financial institution that originated the loan as well as the financial engine retrieving accounts information (e.g., balance, interest rate, transactions) directly from the financial institutions. This information is analogous to Appellant’s argument regarding “information about the current state of the user refers to information such as a user’s checking account balance or other financial information.” Therefore, the cited prior art discloses the claim limitations. Appellant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                     
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683  

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.